DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
3.	Claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 are pending. Claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 are under examination on the merits. Claims 1, 13,16 are amended. Claims 3, 8, 12, 15, 18 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Information Disclosure Statement
6.	The information disclosure statement submitted on 01/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


8.	Claims 1-2, 4-7,10-11, 13-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2016/167927 A1, hereinafter “Qiu”) in view of Kwon et al. (WO 2017/146336 equivalent to US Pub. No. 2018/0299775 A1, hereinafter “Kwon”) and Satake et al. (JP 2011-253174 A, machine translation, hereinafter “Satake”) as evidenced by Sadasivan et al. (US Pub. No. 2012/0113671 A1, hereinafter “Sadasivan”). 

Regarding claims 1-2, 6: Qiu teaches a composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), quantum dots  (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule (Page 5, lines 13-31 to Page 6, lines 1-6), and a thermal curing agent comprising at least one of a polyfunctional alicyclic epoxy resin, a novolak epoxy resin and a silane epoxy resin (Page 8, lines 1-3; Page 9, lines 1-32 to Page 11, lines 1-3), and a scattering particles (Page 23, lines 6-21). Qiu does not expressly teach i) the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, an amount of the first quantum dot is 2 to 10 times of an amount of the second quantum dot based on weight, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% , and ii) the thiol compound is comprised in 13 wt% to 40 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle.
i), however, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm such as (A-1) Green QD, InP/ZnS, λem=525 nm (Page 10, [0154]-[0155]) in the amount of 18 wt% (Page 11, Table 3), and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, such as (A-2), Red QD, InP/ZnS, λem=630 nm (Page 10, [0157]-[0158]) in the amount of 12 wt% (Page 10, Table 2), an amount of the first quantum dot is 1.5 times of an amount of the second quantum dot based on weight (as evidenced by Sadasivan that had recognized the ratio of quantum dots used in an optical material is determined by the emission peaks of the quantum dots used. For example, when quantum dots capable of emitting green light having a peak center wavelength in a range from about 520 nm to about 540 nm, and any wavelength in between whether overlapping or not, and quantum dots capable of emitting red light having a peak center wavelength in a range from about 615 nm to about 630 nm, and any wavelength in between whether overlapping or not, are used in an optical material, the ratio of the weight percent green-emitting quantum dots to the weight percent of red-emitting quantum dots can be in a range from about 9:1 to about 2:1, and any ratio in between whether overlapping or not (Page 6, [0077]) result in generating trichromatic white light from a combination of the light from the light source, the light from the first quantum dots and the light from the second quantum dots (Page 6, [0079]), a thiol compound comprising at least one thiol group in a molecule such as glycol di-3-mercapto propionate (BRUNO BOCK Chemische Fabrik GmbH & Co. KG)(Page 10, [0172]) as shown in Examples 3-5 (Page 10, Table 2), and Examples 8-10 (Page 11, Table 3), wherein the thiol-based additive may be included in an amount of 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 1, [0014]) in order to improve stability and dispersibility of the quantum dots in photosensitive resin composition (Page 7, [0110]-[0111]), 
	Referring to ii), Satake teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 1). Satake teaches that other monofunctional thiol (F) (i.e., co-sensitizer) such as 2-mercapto benzothiazole, a 2-mercaptobenzoxazol, a 2-mercaptobenzimidazole (Page 27/69, [0100]), 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer by Qiu, so as to include the thiol compound is comprised in 1 wt% to 10 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle as taught by Kown, and would have been motivated to do so with reasonable expectation that this would result in providing the photosensitive resin composition having excellent color reproducibility, color purity, viewing angle, and the like may be provided by using a photoconversion material instead of a pigment or a dye conventionally used as a color material and a color filter having an excellent photo-conversion ratio by using this photosensitive resin composition may be provided as suggested by Kown (Page 1, [0004]- [0005]). 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer by Qiu, so as to include the thiol compound is comprised in 13 wt% to 40 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the 
It is noted the light emitted from the light source when pass through the photoconversion layer  to produce white light in which blue light, green light, and red light are mixed. In this case, changing the composition, the size, and the weight ratio of the first quantum dot, and the second quantum dot may allow for control over the mixing of the blue light, the green light and the red light at a desired ratio, thereby making it possible to obtain white light having an improved color gamut ratio and an increased color purity as evidenced by Sadasivan (Page 6, [0077]-[0079]).  
 
Regarding claims 4-5: Qiu teaches the composition for a light conversion layer (Page 2, lines 1-8), wherein the thiol compound comprises at least one of the following compounds TC-1, TC-2, TC-3, TC-4, TC-5, and TC-6 as set forth (Page 5, lines 13-31 to Page 6, lines 1-6, Page 7, Table). 

Regarding claim 7: The disclosure of Qiu is adequately set forth in paragraph above and is incorporated herein by reference. Qiu teaches the composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), wherein the (meth)acrylate forms about 0 wt.% to about 25 wt.% or about 5 wt.% to about 25 wt.% or about 10 wt.% to about 25 wt.% of the matrix composition (Page 14, lines 12-13), and the quantum dots  (Page 20, lines 21-30) in the amount of 0.1 wt. % to 20 wt.%, based on the total weight of the quantum layer (Page 21, lines 1-3). 
	Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a binder resin, the binder resin may include an 

Regarding claims 10-11: The disclosure of Qiu in view of Kown is adequately set forth in paragraph above and is incorporated herein by reference. Qiu teaches the composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), wherein the (meth)acrylate forms about 0 wt.% to about 25 wt.% or about 5 wt.% to about 25 wt.% or about 10 wt.% to about 25 wt.% of the matrix composition (Page 14, lines 12-13), and the quantum dots  (Page 20, lines 21-30) in the amount of 0.1 wt. % to 20 wt.%, based on the total weight of the quantum layer (Page 21, lines 1-3). Qiu does not expressly teach the composition for the light conversion layer, further comprising at least one solvent having a boiling point of about 100°C to about 180°C, wherein the at least one solvent is comprised in 50 wt% to 90 wt% based on a total weight of the composition for a light conversion layer. 
However, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a binder resin, the binder resin may include an acryl-based binder resin, a cardo-based binder resin, or a combination thereof (Page 3, [0053]-[0054]) in the amount of 1 wt % to 20 wt % based on the total amount of the 2 solid: 20 wt %, Average particle diameter: 200 nm, Ditto Technology) (Page 10, [0173]-[0174]) with benefit of providing a solvent having compatibility with the photo-conversion material (Page 6, [0100]), and thus may significantly improve a photo-conversion ratio of a photosensitive organic film manufactured by curing the photosensitive resin composition (Page 6, [0102]). 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the solvent by Qiu, so as to include at least one solvent having a boiling point of about 100°C to about 180°C, wherein the at least one solvent is comprised in 50 wt% to 90 wt% based on a total weight of the composition for a light conversion layer as taught by Kown, and would have been motivated to do so with reasonable expectation that this would result in providing a solvent having compatibility with the photo-conversion material (Page 6, [0100]), and thus may significantly improve a photo-conversion 

Regarding claims 13-14: Qiu teaches a light conversion layer (Page 2, lines 1-8), comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), quantum dots  (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule, wherein the thiol compound comprises at least one of the following compounds TC-1, TC-2, TC-3, TC-4, TC-5, and TC-6 as set forth (Page 5, lines 13-31 to Page 6, lines 1-6, Page 7, Table), and a thermal curing agent comprising at least one of a polyfunctional alicyclic epoxy resin, a novolak epoxy resin and a silane epoxy resin (Page 8, lines 1-3; Page 9, lines 1-32 to Page 11, lines 1-3), and a scattering particles (Page 23, lines 6-21). Qiu does not expressly teach i) the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, an amount of the first quantum dot is 2 to 10 times of an amount of the second quantum dot based on weight, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% , and ii) the thiol compound is comprised in 13 wt% to 40 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle.
Referring to i), however, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm such as (A-1) Green QD, InP/ZnS, λem=525 nm (Page 10, [0154]-[0155]) in the amount of 18 wt% (Page 11, Table 3), and a second em=630 nm (Page 10, [0157]-[0158]) in the amount of 12 wt% (Page 10, Table 2), an amount of the first quantum dot is 1.5 times of an amount of the second quantum dot based on weight (as evidenced by Sadasivan that had recognized the ratio of quantum dots used in an optical material is determined by the emission peaks of the quantum dots used. For example, when quantum dots capable of emitting green light having a peak center wavelength in a range from about 520 nm to about 540 nm, and any wavelength in between whether overlapping or not, and quantum dots capable of emitting red light having a peak center wavelength in a range from about 615 nm to about 630 nm, and any wavelength in between whether overlapping or not, are used in an optical material, the ratio of the weight percent green-emitting quantum dots to the weight percent of red-emitting quantum dots can be in a range from about 9:1 to about 2:1, and any ratio in between whether overlapping or not (Page 6, [0077]) result in generating trichromatic white light from a combination of the light from the light source, the light from the first quantum dots and the light from the second quantum dots (Page 6, [0079]), a thiol compound comprising at least one thiol group in a molecule such as glycol di-3-mercapto propionate (BRUNO BOCK Chemische Fabrik GmbH & Co. KG)(Page 10, [0172]) as shown in Examples 3-5 (Page 10, Table 2), and Examples 8-10 (Page 11, Table 3), wherein the thiol-based additive may be included in an amount of 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 1, [0014]) in order to improve stability and dispersibility of the quantum dots in photosensitive resin composition (Page 7, [0110]-[0111]), the photopolymerizable monomer (Page 5, [0080]-[0082])) such as novolac epoxy acrylate (i.e., a thermal curing agent; Page 5, [0083]), wherein the photopolymerizable monomer may be included in an amount of 0.1 wt % to 30 wt %, for example 1 wt % to 10 wt % based on the total amount of the photosensitive resin composition (Page 5, [0086]) in order to provide excellent pattern-forming capability and excellent durability (heat resistance, light resistance and chemical resistance, etc.) may be obtained (Page 5, [0086]), and the scattering particles (Page 8, [0124]-
Referring to ii), Satake teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 1). Satake teaches that other monofunctional thiol (F) (i.e., co-sensitizer) such as 2-mercapto benzothiazole, a 2-mercaptobenzoxazol, a 2-mercaptobenzimidazole (Page 27/69, [0100]), wherein the content is preferably in the range of 0.1 to 30% by mass, more preferably in the range of 1 to 25% by mass, and still more preferably in the range of 0.5 to 20% by mass, with respect to the mass of the total solid content of the photosensitive composition can be used with benefit of providing to improve the curing rate due to the balance between the polymerization growth rate, and chain transfer (Page 28/69, [0102]). 

In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer by Qiu, so as to include the thiol compound is comprised in 13 wt% to 40 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle as taught by Satake, and would have been motivated to do so with reasonable expectation that this would result in providing to improve the curing rate due to the balance between the polymerization growth rate, and chain transfer as suggested by Satake (Page 28/69, [0102]). 


Regarding claims 16-17,19-20: Qiu teaches an electronic device comprising: a light source part providing first color light; and a light conversion layer disposed on the light source part  as shown in Fig. 3 (Page 25, lines 24-32 to Page 26, lines 18), wherein the light conversion layer comprises: a matrix part acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), at least one quantum dot configured to convert a wavelength of the first color light (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule, wherein the thiol compound (Page 5, lines 13-31 to Page 6, lines 1-6) comprises at least one among the following compounds TC-1, TC-2, TC-3, TC-4, TC-5, and TC-6 (Page 5, lines 13-31 to Page 6, lines 1-6, Page 7, Table), wherein the first color light is blue light, and the at least one quantum dot comprises: a first quantum dot configured to convert the first color light into green light; and a second quantum dot configured to convert the first color light into red light (Page 20, lines 21-30). Qiu does not expressly teach i) the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, an amount of the first quantum dot is 2 to 10 times of an amount of the second quantum dot based on weight, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% , and ii) the thiol compound is comprised in 13 wt% to 40 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition 
Referring to i), however, Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm such as (A-1) Green QD, InP/ZnS, λem=525 nm (Page 10, [0154]-[0155]) in the amount of 18 wt% (Page 11, Table 3), and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, such as (A-2), Red QD, InP/ZnS, λem=630 nm (Page 10, [0157]-[0158]) in the amount of 12 wt% (Page 10, Table 2), an amount of the first quantum dot is 1.5 times of an amount of the second quantum dot based on weight (as evidenced by Sadasivan that had recognized the ratio of quantum dots used in an optical material is determined by the emission peaks of the quantum dots used. For example, when quantum dots capable of emitting green light having a peak center wavelength in a range from about 520 nm to about 540 nm, and any wavelength in between whether overlapping or not, and quantum dots capable of emitting red light having a peak center wavelength in a range from about 615 nm to about 630 nm, and any wavelength in between whether overlapping or not, are used in an optical material, the ratio of the weight percent green-emitting quantum dots to the weight percent of red-emitting quantum dots can be in a range from about 9:1 to about 2:1, and any ratio in between whether overlapping or not (Page 6, [0077]) result in generating trichromatic white light from a combination of the light from the light source, the light from the first quantum dots and the light from the second quantum dots (Page 6, [0079]), a thiol compound comprising at least one thiol group in a molecule such as glycol di-3-mercapto propionate (BRUNO BOCK Chemische Fabrik GmbH & Co. KG)(Page 10, [0172]) as shown in Examples 3-5 (Page 10, Table 2), and Examples 8-10 (Page 11, Table 3), wherein the thiol-based additive may be included in an amount of 1 wt % to 10 wt % based on the total amount of 
Referring to ii), Satake teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer for the electronic device by Qiu, so as to include the thiol compound is comprised in 10 wt% to 40 wt%, the thermal curing agent is comprised in 10 wt% to 40 wt%, the scattering particles is comprised in 0.5 wt% to 20 wt%, based on 100 wt% of a total solid content of the composition for the light conversion layer, and the total content of the composition for the light conversion layer comprises the base resin, the quantum dots, the thiol compound, the thermal curing agent, and the scattering particle as taught by Kown, and would have been motivated to do so with reasonable expectation that this would result in providing the photosensitive resin composition having excellent color reproducibility, color purity, viewing angle, and the like may be provided by using a photoconversion material instead of a pigment or a dye conventionally used as a color material and a color filter having an excellent photo-conversion ratio by using this photosensitive resin composition may be provided as suggested by Kown (Page 1, [0004]- [0005]). 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the component for a light conversion layer by Qiu, so as to include the thiol compound is comprised in 13 wt% to 40 wt% 
It is noted the light emitted from the light source when pass through the photoconversion layer  to produce white light in which blue light, green light, and red light are mixed. In this case, changing the composition, the size, and the weight ratio of the first quantum dot, and the second quantum dot may allow for control over the mixing of the blue light, the green light and the red light at a desired ratio, thereby making it possible to obtain white light having an improved color gamut ratio and an increased color purity as evidenced by Sadasivan (Page 6, [0077]-[0079]).  

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2016/167927 A1, hereinafter “Qiu”) in view of Kwon et al. (WO 2017/146336 equivalent to US Pub. No. 2018/0299775 A1, hereinafter “Kwon”), and Satake et al. (JP 2011-253174 A, machine translation, hereinafter “Satake”) as evidenced by Sadasivan et al. (US Pub. No. 2012/0113671 A1, hereinafter “Sadasivan”) as applied to claim 1 above, and further in view of Toru Yamada (US Pub. No. 2006/0275676 A1, hereinafter “Yamada”). 

Regarding claim 9: The disclosure of Qiu in view of Kwon, and Satake is adequately set forth in paragraph 8 above and is incorporated herein by reference. Qiu teaches a composition for a light conversion layer (Page 2, lines 1-8), the composition comprising: a base resin of (meth)acrylate (Page 13, lines 25-27; Page 14, lines 1-11; Page 23, lines 22-26), quantum dots  (Page 20, lines 21-30), and a thiol compound comprising at least one thiol group in a molecule (Page 5, lines 13-31 to Page 6, lines 1-6). Qiu teaches the composition, further comprising 
	However, Yamada teaches pigment-containing heat-curable composition including a pigment dispersion solution obtained by dispersing a composition containing a heat-curable resin, a solvent, and a pigment (Page 1, [0003]), wherein the heat-curable resin is not particularly limited, if it gives a hardened film in reaction (Page 2, [0032]-[0033]) such as 
an alicyclic epoxy compound ”CEL-2021” an alicyclic solid epoxy resin "EHPE-3150", an epoxidized polybutadiene "PB3600", a flexible alicyclic epoxy compound "CEL-2081", and a lactone-modified epoxy resin "PCL-G" (respectively, manufactured by Daicel Chemical Industries, Ltd.), and the like. Other examples include "Celoxide 2000", "Epolead GT-3000", and "GT-4000" (respectively, manufactured by Daicel Chemical Industries, Ltd.). Among them, alicyclic epoxy resins are superior in hardening efficiency, and "EHPE-3150" is most superior in hardening efficiency (Page 3, [0035]). 
In an analogous art the liquid crystal display comprising a thermal curing agent, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the thermal curing agent in the composition for a light conversion layer by Qiu, so as to include the thermal curing agent is represented by at least one of the following Formula 2 and Formula 3 as set forth such as alicyclic epoxy compound ”CEL-2021” as taught by Yamada, and would have been motivated to do so with reasonable expectation that this would result in providing an epoxy to a hardened film in reaction with the most superior in hardening efficiency as suggested by Yamada (Page 3, [0035]). 

s 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2016/167927 A1, hereinafter “Qiu”) in view of Kwon et al. (WO 2017/146336 equivalent to US Pub. No. 2018/0299775 A1, hereinafter “Kwon”), and Satake et al. (JP 2011-253174 A, machine translation, hereinafter “Satake”) as evidenced by Sadasivan et al. (US Pub. No. 2012/0113671 A1, hereinafter “Sadasivan”) as applied to claim 1 above, and further in view of Cho et al. (US Pub. No. 2017/0205664 A1, hereinafter “Cho”).

Regarding claims 16-17,19-20: The disclosure of Qiu in view of Kown, and Satake is adequately set forth in paragraph 8 above and is incorporated herein by reference. This rejection is applied in the interest of advancing prosecution in the event it can be shown that Qiu does not expressly teach an electronic device comprising: a light source part providing first color light; and a light conversion layer disposed on the light source part, wherein the light conversion layer comprises: a matrix part; at least one quantum dot configured to convert a wavelength of the first color light; a thiol compound comprising at least one thiol group in a molecule; and a thermal curing agent, wherein the first color light is blue light, and the at least one quantum dot comprises: a first quantum dot configured to convert the first color light into green light; and a second quantum dot configured to convert the first color light into red light.
	However, Cho teaches a light-emitting diode (LED), as the light source used in the backlight  unit of the present invention, may emit light having a wavelength range of 430 nm to 460 nm (Page 4, 0057]), and the quantum dot particles may be one or more types of quantum dot  particles, and when a blue light source is used, the quantum dot particles, for example, may be at least one type of quantum dot particles of the first quantum dot particles 31 emitting green and the second quantum dot particles 32 emitting red.  The first quantum dot particles 31 may have a larger diameter than the second quantum dot particles 32.  As illustrated in FIG. 3, in a case in which the light conversion layer comprises the first quantum dot particles 31 and the second quantum dot particles 32, light emitted from the light conversion layer may be white light 
In an analogous art the liquid crystal display comprising a quantum dot sheet, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the composition for a light conversion layer by Chou, so as to include an electronic device comprising: a light source part providing first color light; and a light conversion layer disposed on the light source part, wherein the first color light is blue light, and the at least one quantum dot comprises: a first quantum dot configured to convert the first color light into green light; and a second quantum dot configured to convert the first color light into red light as taught by Cho, and would have been motivated to do so with reasonable expectation that this would result in providing the liquid crystal display comprising the quantum dot sheet and the color gamut enhancing film may provide enhanced color gamut and brightness by blocking unnecessary wavelengths other than pure RGB wavelengths while transmitting the pure RGB wavelengths emitted from a light source to a maximum, and may maximize a color gamut enhancing effect depending on display characteristics by freely changing the position of the color gamut enhancing film as suggested by Cho (Page 4, [0058]). 
Response to Arguments
11.	Applicant’s arguments with respect to claims 1-2, 4-7, 9-11, 13-14, 16-17, 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

	The Examiner respectfully disagrees. The newly cited reference by Satake teaches a photosensitive green composition for a color filter of a solid-state imaging element (Page 8/69, [0001]), comprising: a colorant (A), a binder resin (B), a photopolymerization initiator B-CIM (C), a photopolymerizable monomer (D) such as Aronic M-500 (penta-functional acrylate), an ultraviolet absorber (E) such as IRGACURE OXE01, and a monofunctional thiol (F) such as N-phenyl mercapto benzimidazole in the amount of 0.11% by weight  in a total solid content of the photosensitive green composition, wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 58/69, [0221], Example 1). Satake  teaches that other monofunctional thiol (F) (i.e., co-sensitizer) such as 2-mercapto benzothiazole, a 2-mercaptobenzoxazol, a 2-mercaptobenzimidazole (Page 27/69, [0100]), wherein the content is preferably in the range of 0.1 to 30% by mass, more preferably in the range of 1 to 25% by mass, and still more preferably in the range of 0.5 to 20% by mass, with respect to the mass of the total solid content of the photosensitive composition can be used with benefit of providing to improve the curing rate due to the balance between the polymerization growth rate, and chain transfer (Page 28/69, [0102]). 

	In response to Applicant’s argument that the increased amounts of the thiol compound as shown in the instant Specification produces a light conversion layer having superior properties, as characterized by the luminance transmitted by the light conversion layer, as well as the light resistance.
	The Examiner respectfully disagree. Turning to Applicant’s argument regarding unexpected results, Examiner agrees that Applicant’s proffered evidence of the increased amounts of the thiol compound as shown in the Specification, is insufficient to establish In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  

	In response to Applicant’s argument that none of the Examples in the Kwon reference show a specific embodiment containing a combination of a first quantum dot to a second quantum dot. Examples 1 to 5 show embodiments containing only a second quantum dot (photo-conversion material A-2) and Examples 6 to 10 show embodiments containing only a first quantum dot (photo- conversion material A-1).
	The Examiner respectfully disagree. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Kown teaches the quantum dot may be a red quantum dot, a green quantum dot, or a combination thereof (Page 2, [0050]). The quantum dot may have a full width at half maximum (FWHM) in a range of 20 nm to 100 nm, for example, 20 nm to 50 nm. When the quantum dot has a full width at half maximum (FWHM) within the range, the quantum dot has high color purity and thus an effect on increasing color reproducibility when used as a color material in a color filter (Page 2, [0044]). Therefore, it appears that Kown‘s disclosure as further evidenced by the specification of Sadasivan would have led one of ordinary skill in the art, through no more than ordinary creativity, to produce the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm such as (A-1) Green QD, InP/ZnS, λem=525 nm (Page 10, [0154]-[0155]), and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, such as (A-2), Red QD, InP/ZnS, λem=630 nm (Page 10, [0157]-[0158]), an amount of the first quantum dot is 2 to 10 times of an amount of the second quantum dot based on weight (Page 3, [0052]) in order to balance high color purity and thus an effect on increasing color reproducibility as suggested by Kown. It is further noted the light emitted from the light source when pass through the photoconversion layer  to produce white light in which blue light, green light, and red light are mixed. In this case, changing the composition, the size, and the weight ratio of the first quantum dot, and the second quantum dot may allow for control over the mixing of the blue light, the green light and the red See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 

In response to Applicant’s argument that The combination of the Qiu reference and the Kwon reference does not disclose or fairly suggest a specified weight ratio of a first quantum dot to a second quantum dot. 
	The Examiner respectfully disagrees. Kown teaches a composition for a light conversion layer (Page 1, [0006]-[0007]; Page 9, [0141]-[0142]), the composition comprising: a base resin, wherein the base resin is acryl-based binder resin (SP-RY16, Showa Denko K.K.)(Page 10,, [0159]-[0160]), quantum dots (Page 2, [0045]-[0047]), the quantum dots include a first quantum dot emitting light in a wavelength region of 520 nm to 550 nm such as (A-1) Green QD, InP/ZnS, λem=525 nm (Page 10, [0154]-[0155]) in the amount of 18 wt% (Page 11, Table 3), and a second quantum dot emitting light in a wavelength region of 620 nm to 650 nm, such as (A-2), Red QD, InP/ZnS, λem=630 nm (Page 10, [0157]-[0158]) in the amount of 12 wt% (Page 10, Table 2), an amount of the first quantum dot is 1.5 times of an amount of the second quantum dot based on weight as evidenced by Sadasivan that had recognized the ratio of quantum dots used in an optical material is determined by the emission peaks of the quantum dots used. For example, when quantum dots capable of emitting green light having a peak center wavelength in a range from about 520 nm to about 540 nm, and any wavelength in between whether overlapping or not, and quantum dots capable of emitting red light having a peak center wavelength in a range from about 615 nm to about 630 nm, and any wavelength in between whether overlapping or not, are used in an optical material, the ratio of the weight percent green-emitting quantum dots to the weight percent of red-emitting quantum dots can be in a 
 Thus, Kown’s disclosure would have indicated to one of ordinary skill in the art before the effective filing date of the claimed invention that the type and amount of the combination of green and red quantum dots (variables) in each a photosensitive resin composition for a light conversion layer determine (affect) dispersion stability of quantum dot, and photoluminescence quantum yield (PLOY) of photosensitive resin composition for a light conversion layer (property), establishing that the type and amount of  the combination of green and red quantum dots in producing photosensitive resin composition for a light conversion layer, are result-effective variables. In re Applied Materials, Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012) ("A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective."), and the photosensitive resin composition for a light conversion layer property is recognized as a result-effective variable before determining that optimum ranges of said variable might be characterized as routine experimentation. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

an alicyclic epoxy compound ”CEL-2021” an alicyclic solid epoxy resin "EHPE-3150", an epoxidized polybutadiene "PB3600", a flexible alicyclic epoxy compound "CEL-2081", and a lactone-modified epoxy resin "PCL-G" (respectively, manufactured by Daicel Chemical Industries, Ltd.), and the like. Other examples include "Celoxide 2000", "Epolead GT-3000", and "GT-4000" (respectively, manufactured by Daicel Chemical Industries, Ltd.). Among them, alicyclic epoxy resins are superior in hardening efficiency, and "EHPE-3150" is most superior in hardening efficiency (Page 3, [0035]). Thus, one skilled in the art would naturally look prior art such as Yamada addressing the thermal curing agent is represented by at least one of the following Formula 2 and Formula 3 as set forth in the invention at hand, and in this case would find an appropriate solution.
	Cho cures the deficiency in Qiu in view of Kwon, and Satake relied upon in rejecting dependent claim because Cho teaches a light-emitting diode (LED), as the light source used in the backlight  unit of the present invention, may emit light having a wavelength range of 430 nm to 460 nm (Page 4, 0057]), and the quantum dot particles may be one or more types of quantum dot  particles, and when a blue light source is used, the quantum dot particles, for example, may be at least one type of quantum dot particles of the first quantum dot particles 31 emitting green and the second quantum dot particles 32 emitting red.  The first quantum dot particles 31 may have a larger diameter than the second quantum dot particles 32.  As illustrated in FIG. 3, in a case in which the light conversion layer comprises the first quantum dot particles 31 and the second quantum dot particles 32, light emitted from the light conversion layer may be white light in which red, green, and blue are mixed (Page 3, [0043]) with benefit of providing the liquid 
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product such a composition for a light conversion layer, and show the product is actually different from and unexpectedly better than the teachings of the references. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 






/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/01/2022